Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 12/13/2018. Currently, claims 1-20 are pending in the application.
  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-6, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radosavljevic et al (US 20130240838 A1).

Regarding claim 1, Figure 1 of Radosavljevic  discloses a device, comprising: 
a polarization layer (110, [0018]) above a substrate (102, [0019]); 
a source (116) including a material containing As ([0035]) that extends above the polarization layer, wherein the source and the polarization layer are non-coplanar; 
a drain (118) including the material containing As ([0037]) that extends above the polarization layer, wherein the drain and the polarization layer are non-coplanar; 
a source contact (120) on the source; and 
a drain contact (122) on the drain.

Regarding claim 2, Figure 1 of Radosavljevic discloses that the device of claim 1, wherein the material containing As includes InAs ([0035] and [0037]).

Regarding claim 3, Figure 1 of Radosavljevic discloses that the device of claim 1, wherein the material containing As includes InAs doped with Si, Ge, C or Sn ([0038]).

Regarding claim 5, Figure 1 of Radosavljevic discloses that the device of claim 1, wherein the source contact and the drain contact includes Co, Ru, or W ([0046]).

Regarding claim 6, Figure 1 of Radosavljevic  discloses that the device of claim 1, further comprising a first resistance reducing conductor coupled to the source contact and a second 

Regarding claim 15, Figure 1 of Radosavljevic  discloses a method, comprising: 
forming a polarization layer (110, [0018]) above a substrate (102, [0019]); 
forming a source (116) including material containing As or Sb ([0035]) that extends above the polarization layer, wherein the source and the polarization layer are non-coplanar; 
forming a drain (118) including material containing As or Sb ([0037]) that extends above the polarization layer, wherein the drain and the polarization layer are non-coplanar; 
forming a source contact (120, [0046]) on the source; and 
forming a drain contact (122) on the drain.

Regarding claim 16, Figure 1 of Radosavljevic  discloses that the method of claim 15, wherein the material containing As or Sb includes InAs or InSb ([0035] and [0037]).

Regarding claim 17, Figure 1 of Radosavljevic  discloses that the method of claim 15, wherein the material containing As or Sb includes InAs or InSb doped with Si, Ge, C or Sn ([0038]).

Regarding claim 19, Figure 1 of Radosavljevic  discloses that the method of claim 15, wherein the source contact and the drain contact includes Co, Ru, or W ([0046]).

Regarding claim 20, Figure 1 of Radosavljevic  discloses that the method of claim 15, further comprising a first resistance reducing conductor on the source contact and a second resistance .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Radosavljevic et al (US 20130240838 A1).

Regarding claim 8, Figure 1 of Radosavljevic  discloses a device, comprising: 
a polarization layer (110, [0018]) above a substrate; 
a source (116, [0035]) including a material containing As that extends above the polarization layer, wherein the source and the polarization layer are non-coplanar; 

a source contact (120) on the source; and 
a drain contact (122) on the drain.

Radosavljevic does not teach that the source material containing Sb.

However, Radosavljevic taches that the source structure 116 may be formed using a variety of materials including group III-V semiconductor materials and/or group II-VI semiconductor materials, or combinations thereof ([0035]). Further, teaches that the drain 118 includes InSb ([0037]). It is also noted that the source and drain can include same materials which is very well known in pertinent prior arts.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a source material containing Sb instead of As, since it has been held to be within the general skill of a worker in the art to select a known material such as source with Sb or As on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Regarding claim 9, Figure 1 of Radosavljevic  discloses that the device of claim 8, wherein the material containing Sb includes InSb ([0037]).

Regarding claim 10, Figure 1 of Radosavljevic  discloses that the device of claim 8, wherein the material containing As includes InSb doped with Si, Ge, C or Sn ([0038]).


Regarding claim 12, Figure 1 of Radosavljevic  discloses that the device of claim 8, wherein the source contact and the drain contact includes Co, Ru, or W ([0046]).

Regarding claim 13, Figure 1 of Radosavljevic  discloses that the device of claim 8, further comprising a first resistance reducing conductor on the source contact and a second resistance reducing conductor on the drain contact (considering multiple layers with one with silicide for resistance reducing conductor, [0046]).


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being obvious over Radosavljevic et al (US 20130240838 A1) in view of Pillarisetty et al (US 20160268407 A1).

Regarding claims 4, 11 and 18, Radosavljevic does not explicitly teach that the device of claim 1, wherein the source and the drain includes InAs doped with Si as a capping layer on GaN doped with silicon or graded InGaN doped with Si. Or
The device of claim 8, wherein the source and the drain includes InSb doped with Si as a capping layer on GaN doped with silicon or graded InGaN doped with Si. Or
The method of claim 15, wherein the source and the drain includes InAs or InSb doped with Si as a capping layer on GaN doped with silicon or graded InGaN doped with Si.

However, Pillarisetty is a pertinent art which teaches that source/drain contact structure can be doped by grading, for example with silicon doped with In.sub.0.53Ga.sub.0.47As, and 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of  Radosavljevic, wherein the source and the drain includes InAs doped with Si as a capping layer on GaN doped with silicon or graded InGaN doped with Si or wherein the source and the drain includes InSb doped with Si as a capping layer on GaN doped with silicon or graded InGaN doped with Si or wherein the source and the drain includes InAs or InSb doped with Si as a capping layer on GaN doped with silicon or graded InGaN doped with Si according to the teaching of Pillarisetty in order to have different device type and desired device functionality ([0032], Pillarisetty).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being obvious over Radosavljevic et al (US 20130240838 A1) in view of Lin et al (US 20070278523 A1).

Regarding claims 7 and 14, Figure 1 of Radosavljevic do not explicitly teach that the device of claim 1, further comprising a gate electrode configured to lie above the polarization layer in a depletion mode transistor and to extend into the polarization layer in an enhancement mode transistor. Or 


However, Lin is a pertinent art which teaches an III-V compound semiconductor having a Depletion-mode HEMT and Enhancement-mode HEMT on a substrate. Figure 4 of Lin teaches that a gate 403 is above a polarization layer in Depletion mode and a gate 402 extends into the polarization layer in an enhancement mode transistor ([0022]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of  Radosavljevic, wherein a gate electrode configured to lie above the polarization layer in a depletion mode transistor and to extend into the polarization layer in an enhancement mode transistor according to the teaching of Lin in order to have a monolithic integration of a significant number of devices on a common substrate ([0001], Lin).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813